Case 3:20-cv-10673-RHC-EAS ECF No. 21, PageID.1116 Filed 08/25/21 Page 1 of 1




                                              UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION


ANTHONY J. SIMPKINS,

            Plaintiff,

v.                                                                                     Case No. 20-10673

ANDREW SAUL,
Commissioner of Social Security,

     Defendant.
_________________________________/

                                                                    JUDGMENT

            In accordance with the court’s Opinion and Order dated August 25, 2021,

            IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendant Andrew Saul Commissioner of Social Security and against Plaintiff Anthony

J. Simpkins. Dated at Port Huron, Michigan this 25th day of August, 2021.

                                                                          KINIKIA ESSIX
                                                                          CLERK OF THE COURT

                                                                          BY: s/Lisa Wagner

Dated: August 25, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 25, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner_______________________________/
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\20-10673.SIMPKINS.judgment.AAB.docx
